 

Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 1 of 7 PagelD #: 1

INSD Pro Se Employment Discrimination Complaint 12/19 {adapted from AO Pro Se7 (Rey. 12/ 16) Complaint for Employment ——

UNITED STATES DISTRICTCOURT Nv. ayy

 

for the Us cr
. . . ba ER ’
Southern District of Indiana INDIANAPOLIS INDISE
) Case No.
l. ) CON ne f . / Od E S (to be filled in by the Clerk’s Office)

 

Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) he Che
please write “see attached” in the space and attach an additional

page with the full list of names.)
-y-

)

)

)

)

4 : )
Defendant(s)
)

 

4 $20-cv-298 1 IMS*0m

(Write the full name of each defendant who is being sued. If the »
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date, the full name of a person known to be a minor, or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of an individual’s
birth, a minor’s initials, and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,
evidence, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page 1 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 2 of 7 PagelD #: 2

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se7 (Rev. 12/16) Complaint for Employment Discrimination

 

IL Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a

f Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

cy Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

(other federal law (specify the federal law):

[| Relevant state law (specify, if known):

 

 

[| Relevant city or county law (specify, if known):

 

IL The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name L/2 yaoi & 7oh FS
Street Address 943% cE, oF Place

City and County Lndianqpolis) Macign

State and Zip Code Tn Aiang AY (o Z Z ip

Telephone Number ( SIT) JogG-S G& 32. :

E-mail Address LC. 1wINS, ACCO sma t.cgm
Page 2 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 3 of 7 PagelD #: 3

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination)

B.

The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, a corporation, or another entity. For an individual
defendant, include the person’s job or title (ifinown). Attach additional pages if needed.

Defendant No. 1

 
 

Name

Job or Title (if known) LA ‘a ok;

Street Address

 

City and County on / 1S f
State and Zip Code Tncdiong tle Al¢
Telephone Number T3170) SY 7 -~ 7 2. S4H

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

 

Page 3 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 4 of 7 PagelD #: 4

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination)

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name 3 Gh Dans i amb ALGELS
S7

Street Address ver

City and County Tn cA [RAG 20 lis (V2 4rtovl

State and Zip Code Drnoieng, ULZ18

Telephone Number (3 ) VW SY7T- 2AS4

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):
ailure to hire me.

Termination of my employment.

Failure to promote me.

a)

ailure to accommodate my disability.
nequal terms and conditions of my employment.

Retaliation.

\\

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

LJ

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

/~20-~20a0O gd -15-A0AO  39-]10-gORO

OF I believe thatdéfendant(s) (check one):
is/are still committing these acts against me.

is/are not still committing these acts against me.

L]

Page 4 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 5 of 7 PagelD #: 5

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination)

 

 

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
PL race Black M1)
Py color gender/sex WG / 2
|_| religion
= national origin
| age (year of birth) (only when asserting a claim of age discrimination.)
\ disability or perceived disability (specify disability)

 

 

 

Clave_in my Bight eve
F =

E. The facts of my case are as follows. Attach additional pages if needed.
(‘eC A Se VNylo 2A. OC A an TAM NULGA CLS
\ (A —X Ua Aa f Aa COiWvocKe HAM © Donna omale
A a
=< ia

c. /V1 t H,

 

fe oor NG

b ELte CS = Ee Cetaliaion tie YW Spohe

   
     
     

 

 

 

Kar ee A/V] KESOuU 25 peivalea She saa

t A : LEE A TO
Here 2 Can £ine “me toh ere esl te Lf WI
Denna iW (O-WOVKE OLAC (/ hotwe

Ae dhe valls by ste ether te Hop tix
poe / / C3 4VASD) /7 A= Le AVA] Sit A EO

Mie you should | not. © g DOCA  ([QOW oy
Z| WIG GAA We be =p eulet rd ND,

A to 2 Sadih 4 > STOY:

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Page 5 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 6 of 7 PagelD #: 6

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination)

Iv.

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

 

B. The Equal Employment Opportunity Commission (check one):
L|- has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date)
(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

60 days or more have elapsed.
60 days or more have not elapsed.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

= Ye D A O . e200 Li, = La HAY ASS. z On i job
okinx fh A SO. oo pueful termination

Relief

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page 6 of 7
Case 1:20-cv-02981-JMS-DLP Document1 Filed 11/13/20 Page 7 of 7 PagelD #: 7

INSD Pro Se Employment Discrimination Complaint 4/19 (adapted from AO Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination)

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be served. |
understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal of
my case.

Date of signing:

 
  
 

Signature of Plaintiff
Printed Name of Plaintiff

 
  
 

  
 

Wayne Teles

Page 7 of 7
